55 N.Y.2d 1028 (1982)
In the Matter of Vera T. Louise Wise Services, Respondent; Cherie T., Appellant.
Court of Appeals of the State of New York.
Argued February 9, 1982.
Decided February 25, 1982.
Virginia C. Duncombe and Bernard C. Durham for appellant.
Stephen Wise Tulin for respondent.
Louis L. Frank and Yvonne Lawrence, Law Guardian, for Vera T.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Marjorie Bornes of counsel), for Commissioner of Social Services of the City of New York.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*1029MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Under the applicable standard that we explicated in Matter of Hime Y. (52 N.Y.2d 242) we cannot conclude that the evidence in this record was insufficient as a matter of law to sustain the determination of the Appellate Division that "at the time of trial the mother was then, and for the foreseeable future, unable by reason of her mental illness, *1030 to provide proper and adequate care for the child" (80 AD2d 511).
Order affirmed, with costs, in a memorandum.